DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/21/2022.  As directed by the amendment: claims 1, 2, 4, 13 and 21 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-22 are presently pending in this application, and examined in the current Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of manufacturing is/are considered to the extent that it/they further define(s) the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US PG Pub. 2008/0038352), hereinafter Simpson, in view of Edelman et al. (US PG Pub. 2014/0005772), hereinafter Edelman.
Regarding claims 1, 2 and 14, Simpson discloses an engineered valve comprising micron/nanometer dimension polymer fibers defining the shape of the cardiovascular/heart valve, formed by electroprocessing techniques on a mold/mandrel ([0010], Lines 6-9; [0011], Lines 1-4; [0131], Lines 36-44; [0163], Line 15; [0221], Line 28; [0309] & [0310]); wherein the micron/nanometer dimension polymer fibers of the cardiovascular/heart valve form a polymeric fiber scaffold for cellular ingrowth ([0107], Line 18; [0108], Lines 20-21 & [0312]); but does not specifically disclose the cardiovascular/heart valve comprises a tubular wall having an inner surface, an upstream first portion, a downstream second portion, and a plurality of leaflets extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second portion of the tubular wall, with the downstream second portion of the tubular wall extending beyond the leaflets.
	However, Edelman teaches an engineered polymeric valve (10), illustrated in Figures 1-3, made by electroprocessing techniques, i.e. electrostatic spraying, on a mold/mandrel ([0034], Last 2 Lines; [0092]; [0093] & [0095]); wherein the valve (10) comprises a tubular wall (24) having an inner surface, an upstream first portion, and a downstream second portion, and a plurality of leaflets (14a,b,c) extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second portion of the tubular wall, with the downstream second portion of the tubular wall extending beyond the leaflets, illustrated in Figures 1-3 ([0077], Lines 4-8).  Edelman also states that the leaflets (14a,b,c) being integral/continuous with the tubular wall (24), i.e. not requiring separate suture attachment, reduces the likelihood of stress concentrations at the leaflet wall junction, and can improve hemodynamic and physiological performances of the valve ([0077], Lines 4-8 & [0081], Lines 4-12).   
In view of the teachings of Edelman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the micron/nanometer dimension polymer fiber cardiovascular/heart valve of Simpson to comprise the structure of a tubular wall and a plurality of leaflets extending from, and integral with, inner and outer surfaces of the tubular wall between an upstream and downstream portion of the tubular wall, with the downstream portion extending beyond the leaflets, since this is a known structure of a heart valve, as taught by Edelman; and furthermore, having the leaflets being continuous/integral with the tubular wall aids in reducing the likelihood of stress concentrations at the leaflet wall junction, and improves hemodynamic and physiological performances of the valve, as taught by Edelman.
Regarding claim 3, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Edelman further teaches the tubular wall (24) further comprises a stent (22) embedded in the micron, submicron or nanometer dimension polymer fibers, illustrated in Figures 2 and 3 (Edelman: [0077], Lines 1-2 & [0079], Lines 1-3); the stent (22) can provide a radial force sufficient to aid in securing the valve in place at an implantation site (Edelman: [0078], Lines 5-7). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the valve to include a stent embedded in the tubular wall, in order to provide a radial force sufficient to aid in securing the valve in place at an implantation site.
Regarding claim 4, Simpson in view of Edelman disclose the engineered valve of claim 1, and though the claimed parameters regarding the specific method steps of forming the valve have been taken into account, they do not bear patentable weight since in a device/apparatus claim, only the claimed structural limitations of the final product bears patentable weight.  It is important to keep in mind that that though product-by-process claims, such as the current claim, are limited by and defined by the process, determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113. Therefore, as long as the prior art meets the claimed structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the device/valve of Simpson in view of Edelman meets all the structural limitations set forth in the claim(s) and is capable of performing the intended function of a valve allowing for one way fluid flow.
Regarding claims 5 and 6, Simpson in view of Edelman disclose the engineered valve of claim 1, Simpson further teaches the micron, submicron or nanometer dimension polymer fibers each have a diameter of between about 0.75 m and about 1.25m (Simpson: [0131], Lines 36-52).
Regarding claim 7, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches the engineered valve is configured to enable native cells to populate the polymeric fiber scaffold of the engineered valve (Simpson: [0107], Line 18; [0108], Lines 20-21 & [0312]).
Regarding claims 8-10, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches a plurality of cells seeded on the polymeric fiber scaffold, to form functional tissue, the plurality of cells comprising an endothelial cell, or a vascular endothelial cell, or a mesenchymal stem cell (Simpson: [0105], Line 12; [0113], Lines 12-13; [0240], Line 10).
Regarding claim 11, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches the micron, submicron or nanometer dimension polymer fibers comprise an elastin, a fibrinogen, a fibronectin, a laminin, a collagen, a gelatin, a chitosan, an alginate, a poly(urethane), a poly(siloxane) a silicone, a poly(ethylene), a poly(vinyl pyrrolidone), a poly(2-hydroxy ethyl methacrylate), a poly(N-vinyl pyrrolidone), a poly(methyl methacrylate), a poly(vinyl alcohol), a poly(acrylic acid), a polyacrylamide, a poly(ethylene-co-vinyl acetate), a poly(ethylene glycol), a poly(methacrylic acid), a polylactide (PLA), a polyglycolide (PGA), a poly(lactide-co-glycolide) (PLGA), a polyanhydride, a polyorthoester, a polyamide, a polycaprolactone (PCL), and combinations/copolymers thereof (Simpson: [0058]; [0073]; [0094] & [0096]).
Regarding claim 12, Simpson in view of Edelman disclose the engineered valve of claim 11, wherein Simpson further teaches the micron, submicron or nanometer dimension polymer fibers comprise collagen, or gelatin, and PCL/polycaprolactone (Simpson: [0008]).
Regarding claim 13, Simpson in view of Edelman disclose the engineered valve of claim 1, and inasmuch as only the claimed structure of  the final device/valve bears patentable weight, Simpson in view of Edelman disclose all the structural limitations of the final device/valve as set forth in the claim, thus anticipating this claim.  Furthermore, it is considered to be inherent that if the valve of Simpson in view of Edelman is implanted into a subject, the micron/nanometer dimension polymer fibers of the tubular wall and leaflet(s), of the valve, would contact blood.
Regarding claim 15, Simpson in view of Edelman disclose the engineered valve of claim 1, and though it is not specifically disclosed that the fibers of the upstream first portion comprise a first polymer and the fibers of the downstream second portion comprise a second polymer different from the first polymer; Simpson does teach an electroprocessing technique, used to form the fibrous scaffold of the device/valve, which allows for different materials, i.e. collagen and PLA, to be used to form different portions of the device/valve, illustrated in Figure 4 (Simpson: [0154]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the fibers of the upstream portion, of the valve of Simpson in view of Edelman, to comprise a first polymer, different than a second polymer which the fibers of the downstream portion comprise, based on the intended use, and/or needs of the patient.
Regarding claims 16 and 17, Simpson in view of Edelman disclose the engineered valve of claim 1, wherein Simpson further teaches the tubular wall has a thickness between about 50 microns to about 2 mm (Simpson: [0131], Lines 36-37).
Regarding claim 18, Simpson in view of Edelman disclose the engineered valve of claim 16, wherein Simpson further teaches the valve/tubular wall is configured to enable diffusion of cells and nutrition through the tubular wall (Simpson: [0215], Lines 21-23).
Regarding claim 19, Simpson in view of Edelman disclose the engineered valve of claim 1, and though it is not specifically stated that the engineered valve has a diameter between about 10mm and about 35mm; this parameter is considered a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate diameter for the engineered valve of Simpson in view of Edelman, including between 10mm - 35 mm, as claimed, based on the specific needs of the patient; and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04)
Regarding claim 20, Simpson in view of Edelman disclose the engineered valve of claim 1, and Edelman discloses a method for treating a subject having a defective/weakened cardiac valve comprising replacing the weakened/defective valve in the subject with an engineered valve, thereby treating the subject (Edelman: [0003] & [0005]). Thus, Simpson in view of Edelman teach a method for treating a subject having a defective/weakened cardiac valve comprising providing the engineered valve of claim 1 to replace the weakened/defective valve in the subject, thereby treating the subject.
Regarding claims 21 and 22, Simpson in view of Edelman disclose the method of claim 20, wherein Simpson further teaches seeding the polymeric fiber scaffold of the engineered valve with cells prior to replacing the weakened/defective valve in the subject, wherein the cells are selected from a group consisting of endothelial cells, vascular endothelial cells, and a mesenchymal stem cells (Simpson: [0105], Line 12; [0113], Lines 12-13; [0240], Line 10).


Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claim 1, and those claims that depend from it, as being unpatentable over the prior art of Simpson in view of Edelman stating the prior art “alone or in any reasonable combination, do not teach or suggest each and every feature of independent claim 1”; and further goes on to state that one of skill in the art would have no reasonable expectation of success in combining the prior art of Simpson and Edelman.  Examiner respectfully disagrees with Applicant’s assertions.  Applicant is reminded that arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, as disclosed in detail above in the rejection section, Simpson discloses an engineered valve comprising micron/nanometer dimension polymer fibers defining the shape of the cardiovascular/heart valve (Simpson: [0010], Lines 6-9; [0011], Lines 1-4; [0131], Lines 36-44; [0163], Line 15; [0309] & [0310]); but does not specifically disclose the cardiovascular/heart valve comprises a tubular wall having an inner surface, an upstream first portion, a downstream second portion, and a plurality of leaflets extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second portion of the tubular wall, with the downstream second portion of the tubular wall extending beyond the leaflets. However, the prior art of Edelman is used to teach this deficiency; specifically, that it is known in the art to have a valve which comprises the above mentioned parameters (see rejection section above for details).  Furthermore, regarding the process/method of making the valves of either Simpson or Edelman, these methods were just disclosed as examples of known, and similar, ways heart valves can be manufactured, i.e. both disclose electroprocessing techniques to produce a cardiovascular/heart valve.  Specifically, Simpson teaches forming a micron/nanometer dimension polymer fiber cardiovascular/heart valve by electroprocessing techniques, such as for example electrospraying, on a pre-selected mold (Simpson: [0010], Lines 6-9; [0011], Lines 1-4; [0131], Lines 36-44; [0163], Line 15; [0221], Line 28; [0309] & [0310]); while Edelman teaches forming an engineered polymeric valve by electrostatic spraying, on a mold/mandrel (Edelman: [0034], Last 2 Lines; [0092]; [0093] & [0095]).  However, looking at the currently pending claims, it is important to keep in mind that these claims are drawn to a device/apparatus, wherein only the claimed structure of the final device bears patentable weight.  It is also to be noted that independent claim 1 does not include any process/manufacturing steps/limitations; though even if it did, these limitations would be considered product-by-process limitations, and Applicant is reminded that even if the claims were limited/defined by the process, determination of patentability is based on the product itself (see MPEP 2113).  Moreover, is further noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is it that the claimed invention must be expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) – see MPEP 2145.  Thus, as detailed above, one having ordinary skill in the art before the effective filing date of the invention would have found to obvious for the micron/nanometer dimension polymer fiber cardiovascular/heart valve of Simpson to comprise the structure of a tubular wall and a plurality of leaflets extending from, and integral with, inner and outer surfaces of the tubular wall between an upstream and downstream portion of the tubular wall, with the downstream portion extending beyond the leaflets, since this is a known structure of a heart valve, as taught by Edelman; and furthermore, having the leaflets being continuous/integral with the tubular wall aids in reducing the likelihood of stress concentrations at the leaflet wall junction, and improves hemodynamic and physiological performances of the valve, as taught by Edelman.
	Moreover, regarding applicant’s argument/the affidavit of Professor Parker that there would be “no reasonable expectation of success in modifying the method of Edelman by substituting the electrodepositon of Simpson”; Applicant is reminded that this was/is not the actual rejection, specifically, the rejection (as detailed above) is based on Simpson being modified by Edelman, not the other way around as stated by Applicant and Professor Parker. As discussed above, and in the rejection section, the primary reference of Simpson is used to teach that it is known to have an engineered valve comprising micron/nanometer dimension polymer fibers which define the shape of a cardiovascular/heart valve, however Simpson does not disclose any detail regarding the structure of the cardiovascular/heart valve, specifically that it comprises a tubular wall having an inner surface, an upstream first portion, a downstream second portion, and a plurality of leaflets extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second portion of the tubular wall, with the downstream second portion of the tubular wall extending beyond the leaflets, as claimed; however, the secondary reference of Edelman is used to teach this deficiency.  Specifically, Edelman teaches that it is known in the art to an engineered polymeric valve comprising a tubular wall having an inner surface, an upstream first portion, and a downstream second portion, and a plurality of leaflets extending from, and integral with, the inner and outer surfaces of the tubular wall between the upstream first portion and the downstream second portion of the tubular wall, with the downstream second portion of the tubular wall extending beyond the leaflets; and Edelman further states that the leaflets being integral/continuous with the tubular wall, i.e. not requiring separate suture attachment, reduces the likelihood of stress concentrations at the leaflet wall junction, and can improve hemodynamic and physiological performances of the valve.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the structure of the micron/nanometer dimension polymer fiber cardiovascular/heart valve of Simpson to comprise a tubular wall and a plurality of leaflets extending from, and integral with, inner and outer surfaces of the tubular wall between an upstream and downstream portion of the tubular wall, with the downstream portion extending beyond the leaflets, since this is a known structure of a heart valve, as taught by Edelman; and furthermore, having the leaflets being continuous/integral with the tubular wall aids in reducing the likelihood of stress concentrations at the leaflet wall junction, and improves hemodynamic and physiological performances of the valve, as taught by Edelman.  Moreover, the intended purpose of the device of both Simpson and Edelman is a cardiovascular/heart valve, therefore, it is not clear how exactly combining the references/modifying the prior art of Simpson with teachings from Edelman would result in a structure of a valve that “would be unsatisfactory for the intended purpose in Edelman”, as stated by Applicant, since both references are directed towards cardiovascular/heart valves, and the final product/valve, of Simpson in view of Edelman, would comprise all the structural limitations set forth in independent claim 1. Thus, the rejection of independent claim 1 as being unpatentable over Simpson in view of Edelman is deemed to be proper and stands.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774